WR-83,074-01
                                                                                                              COURT OF CRIMINAL APPEALS
                                                                                                                               AUSTIN, TEXAS
                                                                                                            Transmitted 4/7/2015 10:43:54 AM
                                                                                                              Accepted 4/7/2015 11:04:54 AM
                                                                                                                                ABEL ACOSTA
                                IN THE COURT OF CRIMINAL APPEALS                                                                        CLERK
                                     FOR THE STATE OF TEXAS
                                          AUSTIN, TEXAS                                                          RECEIVED
                                                                                                          COURT OF CRIMINAL APPEALS
                                                                                                                 4/7/2015
EX PARTE                                                        §                                           ABEL ACOSTA, CLERK
                                                                §
                                                                §         NO. WR-83,074-01
                                                                §
MICHAEL CHARLES HILL                                            §


                APPLICANT’S MOTION TO WITHDRAW AND DISMISS
              APPLICATION FOR WRIT OF HABEAS CORPUS PURSUANT
                      TO ART. 11.07, TEX. CODE CRIM. PROC.


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          NOW COMES the Applicant, MICHAEL CHARLES HILL, and files this Motion

to Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex

Code Crim. Proc., and would show the following:

                                                                    I.

          Applicant hereby moves to withdraw and dismiss his Application for Writ of Habeas

Corpus.

                                                                    II.

          Applicant filed a motion in the trial court prior to his writ application being forwarded

to this Court asking that his Application for a Writ of Habeas Corpus be dismissed. That

motion was granted on March 31, 2015. A copy of the order of the trial court is attached as

Exhibit A.

          WHEREFORE, PREMISES CONSIDERED, Applicant prays that this motion be

granted.

Applicant’s Motion to Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex. Code Crim. Proc. - Page 1
                                                                Respectfully submitted,

                                                                    /s/ Robert N. Udashen
                                                                ROBERT N. UDASHEN, P.C.
                                                                Bar Card No. 20369600
                                                                SORRELS, UDASHEN & ANTON
                                                                2311 Cedar Springs Road
                                                                Suite 250
                                                                Dallas, Texas 75201
                                                                214-468-8100
                                                                214-468-8104 (fax)

                                                                Attorney for Applicant



                                            CERTIFICATE OF SERVICE

       On this 7th day of April, 2015, a true and correct copy of Applicant’s Motion to
Withdraw Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex. Code Crim.
Proc. was delivered to the Dallas County District Attorney’s Office, Appellate Section, Frank
Crowley Courts Building, 133 N. Riverfront Blvd., L.B. 19, Dallas, Texas 75207.

                                                                   /s/ Robert N. Udashen
                                                                ROBERT N. UDASHEN, P.C.




Applicant’s Motion to Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex. Code Crim. Proc. - Page 2
                                        WRIT NO. W99-70647-N(A)
                                      INDICTMENT NO. F99-70647-N

STATE OF TEXAS                                          §         IN THE DISTRICT COURT
                                                        §
vs.                                                     §         195TH JUDICIAL DISTRICT
                                                        §
MICHAEL CHARLES HILL                                    §         DALLAS COUNTY, TEXAS

              APPLICANT'S MOTION TO WITHDRAW AND DISMISS
            APPLICATION FOR WRIT OF HABEAS CORPUS PURSUANT
                   TO ART.11.07, TEX. CODE CRIM. PROC.

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES the Applicant, MICHAEL CHARLES HILL, and files this Motion

to Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art.

11.07, Tex Code Crim. Proc., and would show the following:

                                                            I.

         Applicant hereby moves to withdraw and dismiss his Application for Writ of

Habeas Corpus.

         WHEREFORE, PREMISES CONSIDERED, Applicant prays that this motion

be granted.

                                                         Respectfully submitted,


                                                         ROBERT N. UDASHEN, P.C.
                                                         Bar Card No. 20369600
                                                         SORRELS, UDASHEN & ANTON
                                                         2311 Cedar Springs Road
                                                         Suite 250
                                                         Dallas, Texas 75201
                                                         214-468-8100
                                                         214-468-8104 (fax)

                                                         Attorney for Applicant              ••
                                                                                             ~
                                                                                                  EXHIBIT

Applicant's Motion to Withdraw and Dismiss Application for Writ ofl-Iabeas Corpus - Page 1   I    A
                                       CERTIFICATE OF SERVICE

      On this ,).        J
                       day of March, 2015, a true and correct copy of Applicant's
Motion to Withdraw Application for Writ of Habeas Corpus Pursuant to Art. 11.07,
Tex. Code Crim. Proc. was delivered to the Dallas County District Attorney's Office,
Appellate Section, Frank Crowley Courts Building, 133 N. Riverfront Blvd., L.B. 19,
Dallas, Texas 75207.




                                                          ROBERT N. UDASHEN, P.C.


                                                          ORDER

         On this day came on to be considered the motion of Michael Charles Hill to withdraw

and dismiss his application for a writ of habeas corpus. The Court, after considering same,

is of the opinion said motion should be GRANTED. IT IS THEREFORE ORDERED that

the application for a writ of habeas corpus filed by Michael Charles Hill in cause number

W99-70647-N(A) is hereby DISMISSED.

         SIGNED this          J(                      1
                                        day of_~,_,/J//'-+-'a«:fi=-=-~v_________ ,2015.




Applicant's Motion to Withdraw and Dismiss Application for Writ of Habeas Corpus - Page 2